Notice of Allowance

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Holmes on 09/07/2021.

The claims have been amended as follows: 

-- 1. (currently amended) A heat exchanger comprising:
	a plurality of first fluid tubes through which a first fluid of a first temperature is to flow;
	wherein the first fluid tubes are substantially vertical; and
	wherein the first fluid tubes comprise baffle structures to slow downward motion of the first fluid in the first fluid tubes;
	at least one second fluid tube through which a second fluid of a second temperature is to flow, wherein at least one of the plurality of first fluid tubes extends inside the at least one second fluid tube;
	a first fluid collector for collecting the first fluid and delivering the first fluid to the plurality of first fluid tubes;
	wherein the first fluid collector is in communication with the plurality of first fluid tubes via a plurality of first fluid passages; wherein at least one of the first fluid passages is narrower than at least one of the first fluid tubes so as to restrict the flow rate of the first fluid 
	wherein the heat exchanger is thermally conductive and capable of communicating thermal energy between the first fluid and the second fluid; and 


-- 2. (currently amended) The heat exchanger of claim 1 wherein the first fluid collector comprises a plurality of first fluid outlets each corresponding to a respective first fluid tube, wherein theincludes a plurality of baffles which are positioned adjacent to or in the plurality of first fluid outlets and wherein the first fluid passages are formed by gaps between the baffles and the plurality of first fluid outlets or by gaps in the baffles. --

-- 14. (currently amended) [[A]] The heat exchanger according to claim 1 wherein the at least one second fluid tube comprises a further baffle for moderating flow of the second fluid and wherein the said further baffle surrounds at least one first fluid tube and wherein the further baffle comprises at least one elongate member, wherein the elongate member comprises a solid elongate core and annular or spiral structures surrounding said core. --

-- 19. (currently amended) The heat exchanger of claim [[18]] 15 wherein the first fluid collector comprises the plurality of first fluid outlets each corresponding to a respective first fluid channel, wherein the fluid distribution manifold includes a plurality of baffles which are positioned adjacent to or in the plurality of first fluid outlets and wherein the first fluid passages are formed by gaps between the baffles and the plurality of first fluid outlets or by gaps in the baffles. --

Reasons for Allowance
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger comprising a plurality of substantially vertical first fluid tube, a first fluid collector for delivering a first fluid to the plurality of first fluid tubes, and a fluid distribution manifold for directing the first fluid received by the first fluid collector to the plurality of first fluid tubes, said fluid distribution manifold comprising an air vent which is in permanent communication with an internal cavity of at least one of the plurality of first fluid tubes.

The closest prior art of record, Pearce discloses a heat exchanger #10 comprising a plurality of first fluid tubes #14 through which a first fluid of a first temperature is to flow (col. 2, L 50-53), and at least one second fluid tube #10 through which a second fluid of a second temperature is to flow, wherein at least one of the plurality of first fluid tubes extends inside the at least one second fluid tube (see Fig. 1); a first fluid collector #20 for collecting the first fluid and delivering the first fluid to the plurality of first fluid tubes (Fig. 1, col. 2, L 60-64); wherein the first fluid collector is in communication with the plurality of first fluid tubes via a plurality of first fluid passages (see fluid passages through stub tubes #30, best seen in Fig. 2); wherein at least one of the first fluid passages is narrower than at least one of the first fluid tubes so as to restrict the flow rate of the first fluid (see Fig. 2); wherein the heat exchanger is thermally conductive and capable of communicating thermal energy between the first fluid and the second fluid (see col. 2, L 50-53); wherein the heat exchanger comprises a fluid distribution manifold #22 for directing first fluid received by the first fluid collector #20 to the plurality of first fluid tubes (via stub tubes #30, see Fig. 1-2, col. 2, L 54-64). Pearce does not disclose wherein the first fluid tubes comprise baffle structures to slow downward motion of the first fluid in the first fluid tubes. Nonetheless, Roof teaches the provision of a baffle #2 to a tube #3 of a heat exchanger to enhance heat transfer efficiency by increasing flow resistance (see Fig. 5; abstract, L 1-11; and col. 4, L 25-39). Thus, it would have been an obvious mechanical expedient for one of ordinary skills in the art to have provided the apparatus of Pearce with the first fluid tubes comprising baffle structures as taught by Roof; with the benefit of improving heat transfer efficiency. Pearce does not also disclose wherein the fluid distribution manifold comprises an air .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763